                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    THOMAS KLASSY,                                       Case No.18-cv-07565-JSC
                                                       Plaintiff,
                                   6
                                                                                             SECTION 1915 SCREENING OF
                                                v.                                           INITIAL COMPLAINT
                                   7

                                   8    THE GEO GROUP, INC.,                                 Re: Dkt. No. 1
                                                       Defendant.
                                   9

                                  10           Mr. Thomas Klassy sues The GEO Group, Inc. (“GEO”) for allegedly falsely reporting to

                                  11   the Social Security Administration (“SSA”) that he was incarcerated. (Dkt. No. 1.) Having

                                  12   granted Mr. Klassy’s application to proceed in forma pauperis, (Dkt. No. 6), the Court now
Northern District of California
 United States District Court




                                  13   screens the complaint pursuant to 28 U.S.C. § 1915 and concludes that the complaint is deficient

                                  14   for the reasons stated below.

                                  15                                     COMPLAINT ALLEGATIONS

                                  16           Mr. Klassy asserts federal subject matter jurisdiction based on both diversity jurisdiction

                                  17   under 28 U.S.C. § 1332 and federal question jurisdiction under 28 U.S.C. § 1331. (Dkt. No. 1 at

                                  18   3.) Mr. Klassy’s statement of claim, states, in its entirety:

                                  19                  While residing at 111 Taylor St Apartments, San Francisco, CA
                                                      94102, my apartment was [e]ntered and searched by Patrice Scott,
                                  20                  on March 7, 2017 and Christine Loo, on June 20, 2018, both while
                                                      employed by and under the direction of The GEO Group, Inc. In
                                  21                  each case, numerous personal properties were removed from my
                                                      room. At the time of my r[e]sidence at 111 Taylor St Apts, the
                                  22                  Administrator told the S[oc]ial Security Administration officials and
                                                      the County of San Francisco’s Health and Human Services officials,
                                  23                  that I [“]was incarcerated in their facility.[”] This caused me to
                                                      loose [sic] benefits I was otherwise [e]ntitled to. That statement was
                                  24                  [e]ntirely false and kept me from receiving and maintaining benefits
                                                      that would allow[ ] me to move elsewhere and [“]Early Termination
                                  25                  of Federal Probation,[”] and defamed my good character.
                                  26   (Id. at 4.) Mr. Klassy seeks “$14.4 Million,” based on the yearly salary of GEO’s Chief Executive

                                  27   Officer, because GEO “kept [Mr. Klassy] ‘Wrongly Incarcerated’ for one and one half years.”

                                  28   (Id.)
                                   1                                          LEGAL STANDARD

                                   2          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                   3   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                   4   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                   5   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §

                                   6   1915(e)(2) mirrors that of Rule 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000).

                                   7   Thus, the complaint must allege “enough facts to state a claim to relief that is plausible on its

                                   8   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not

                                   9   a “probability requirement” but mandates “more than a sheer possibility that a defendant has acted

                                  10   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

                                  11   omitted). To avoid dismissal, a complaint must contain more than “naked assertion[s],” “labels

                                  12   and conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly, 550
Northern District of California
 United States District Court




                                  13   U.S. at 555-57. “A claim has facial plausibility when the plaintiff pleads factual content that

                                  14   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  15   alleged.” Iqbal, 556 U.S. at 678.

                                  16          When a plaintiff files a complaint pro se, the court must “construe the pleadings liberally . .

                                  17   . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                  18   2010) (internal quotation marks and citation omitted). Upon dismissal, pro se plaintiffs

                                  19   proceeding in forma pauperis must be given leave to “to amend their complaint unless it is

                                  20   absolutely clear that the deficiencies of the complaint could not be cured by amendment.”

                                  21   Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation marks and

                                  22   citation omitted).

                                  23                                              DISCUSSION

                                  24          The gravamen of Mr. Klassy’s complaint is that GEO, a “Private Prison Corporation,”

                                  25   falsely reported to SSA officials that Mr. Klassy “was incarcerated in [a GEO] facility,” and as a

                                  26   result of that false report, Mr. Klassy was wrongly incarcerated and lost benefits he was otherwise

                                  27   entitled to. (See generally Dkt. No. 1.) Mr. Klassy also alleges that GEO employees unlawfully

                                  28   removed personal property from his room during inspections in March 2017 and June 2018. At
                                                                                          2
                                   1   the outset, the Court must address whether it has subject matter jurisdiction over Mr. Klassy’s

                                   2   claims.

                                   3   I.        Subject Matter Jurisdiction

                                   4             Federal subject matter jurisdiction under 28 U.S.C. § 1331 requires a civil action to arise

                                   5   “under the Constitution, laws, or treaties of the United States.” Subject matter jurisdiction under

                                   6   28 U.S.C. § 1332(a)(1) requires complete diversity of citizenship and an amount in controversy in

                                   7   excess of $75,000. Mr. Klassy asserts subject matter jurisdiction on the basis of both federal

                                   8   question under section 1331 and diversity jurisdiction under section 1332. The Court addresses

                                   9   each bases in turn.

                                  10             A.     Federal Question Jurisdiction

                                  11             Mr. Klassy asserts federal question jurisdiction based on claims under the “Social Security

                                  12   Act,” and the “Social Security Disability Act and The Rehabilitation Act.” (Dkt. No. 1 at 3).
Northern District of California
 United States District Court




                                  13   However, Mr. Klassy identifies no specific section of those federal statutes providing for the type

                                  14   of private right of action against a non-governmental entity that his complaint suggests. Further,

                                  15   to the extent the complaint could be liberally construed to implicate a constitutional violation

                                  16   based on the single reference to wrongful incarceration, Mr. Klassy’s complaint is similarly

                                  17   deficient. Constitutionally-based actions cannot be maintained against private corporations like

                                  18   GEO that manage federal prisons because alternative remedies—“state tort law damages

                                  19   action[s]”—are available. See Minneci v. Pollard, 565 U.S. 118, 125 (2012) (citing Correctional

                                  20   Servs. Corp. v. Malesko, 534 U.S. 61, 70-73 (2001)). Indeed, in Pollard the Supreme Court

                                  21   reversed the Ninth Circuit’s ruling in Pollard v. The GEO Group, Inc., 607 F.3d 583, 603, as

                                  22   amended, 629 F.3d 843, 868 (9th Cir. 2010), which “found that the Eighth Amendment provided

                                  23   Pollard with a [constitutionally-based] Bivens action.” Pollard, 565 U.S. at 122 (referencing

                                  24   Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 389 (1971) (holding that violation of

                                  25   the Fourth Amendment “by a federal agent acting under color of his authority gives rise to a cause

                                  26   of action for damages consequent upon his unconstitutional conduct.”)).

                                  27             In the absence of any underlying statutory or constitutional basis for Mr. Klassy’s

                                  28   purported federal question claims, his complaint fails as a matter of law. See Vaden v. Discover
                                                                                           3
                                   1   Bank, 556 U.S. 49, 60 (2009) (“Under the longstanding well-pleaded complaint rule, . . . a suit

                                   2   arises under federal law only when the plaintiff’s statement of his own cause of action shows that

                                   3   it is based upon [federal law].”) (internal quotation marks and citation omitted) (alteration in

                                   4   original).

                                   5           B.     Diversity Jurisdiction

                                   6           Diversity jurisdiction under section 28 U.S.C. § 1332 requires complete diversity of

                                   7   citizenship—“each defendant must be a citizen of a different state from each plaintiff.” In re

                                   8   Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008). Here, the complaint

                                   9   satisfies diversity of citizenship based on Mr. Klassy’s citizenship in California and GEO’s

                                  10   incorporation and principle place of business in Florida. Diversity jurisdiction also requires an

                                  11   amount in controversy that exceeds $75,000. 28 U.S.C. § 1332(a). “Generally, the amount in

                                  12   controversy is determined from the face of the pleadings[,]” and “[t]he sum claimed by the
Northern District of California
 United States District Court




                                  13   plaintiff controls so long as the claim is made in good faith.” Crum v. Circus Circus Enters., 231

                                  14   F.3d 1129, 1131 (9th Cir. 2000). “To justify dismissal, it must appear to a legal certainty that the

                                  15   claim is really for less than the jurisdictional amount.” Id. (internal quotation marks and citation

                                  16   omitted).

                                  17           The complaint alleges an amount in controversy of “$14.4 Million” based solely on the

                                  18   yearly salary of GEO’s Chief Executive Officer, George Zoley. Mr. Klassy alleges no facts

                                  19   indicating that his actual damages exceed $75,000; the amount in controversy instead appears

                                  20   entirely punitive. “It is well established that punitive damages are part of the amount in

                                  21   controversy in a civil action.” Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001). Thus,

                                  22   to the extent the complaint could be liberally construed to sound in negligence based on GEO’s

                                  23   allegedly false report to the SSA, the Court cannot conclude “to a legal certainty” that Mr.

                                  24   Klassy’s “claim is really for less than the jurisdictional amount.” See Crum, 231 F.3d at 1131.

                                  25   Similarly, to the extent the complaint could be construed to assert common law claims of trespass,

                                  26   invasion of privacy, or conversion based on allegations that GEO Group “removed” personal

                                  27   property from Mr. Klassy’s room, the Court cannot conclude that Mr. Klassy’s claims do not meet

                                  28   the jurisdictional amount.
                                                                                         4
                                   1          In liberally construing the complaint, the Court concludes that it has subject matter

                                   2   jurisdiction over the case based on diversity jurisdiction.

                                   3   II.    Sufficiency of the Complaint

                                   4          As previously discussed, the Court liberally construes the complaint as asserting state tort

                                   5   law causes of action. The Court concludes, however, that the complaint does not allege “enough

                                   6   facts to state a claim to relief that is plausible on its face.” See Twombly, 550 U.S. at 570. Mr.

                                   7   Klassy does not identify any specific causes of action, nor does he allege how his residence came

                                   8   to be searched by GEO employees, or why GEO’s representation to SSA that Mr. Klassy “was

                                   9   incarcerated in their facility” was unlawful. Mr. Klassy merely alleges that GEO’s statement was

                                  10   “false,” but does not explain why it was false. The lack of allegations in this regard is critical

                                  11   given that Mr. Klassy references “Early Termination of Federal Probation,” which suggests that he

                                  12   was on probation and subject to search at the time of the incidents. In other words, Mr. Klassy’s
Northern District of California
 United States District Court




                                  13   complaint appears to contradict his assertion that GEO’s statement was false.

                                  14          In the absence of sufficient factual allegations from which the Court can reasonable infer

                                  15   that GEO “is liable for the misconduct alleged,” the complaint fails. See Iqbal, 556 U.S. at 678.

                                  16                                              CONCLUSION

                                  17          For the reasons set forth above, Mr. Klassy’s complaint fails section 1915 review. Mr.

                                  18   Klassy may file an amended complaint within 30 days; his amended complaint must identify his

                                  19   claims and include a plain statement of facts in support.

                                  20          The Court encourages Mr. Klassy to seek free assistance from the Northern District’s

                                  21   Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102.

                                  22   Mr. Klassy can make an appointment in person or by calling (415) 792-8982.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 25, 2019

                                  25

                                  26
                                                                                                      JACQUELINE SCOTT CORLEY
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          5
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        THOMAS KLASSY,
                                   7                                                        Case No. 18-cv-07565-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        THE GEO GROUP, INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 25, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Thomas Klassy
                                       1353 48th Avenue
                                  20   San Francisco, CA 94122
                                  21

                                  22
                                       Dated: January 25, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          6
